120 South Riverside Plaza - Suite 1200 ATTORNEYS AT LAW SINCE 1893 Chicago, Illinois 60606 Phone 312.876.7100 - Fax 312.876.0288 www.arnstein.com Jerold N. Siegan 312.876.7874 jnsiegan@arnstein.com July 19, 2010 Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Mail Stop Washington, D.C. 20549 Attention: Mr. Jeffrey Reidler, Assistant Director Re: ONE Bio, Corp. Preliminary Schedule 14C – Information Statement Filed July 13, 2010 File No. 001-34604 Dear Ladies and Gentlemen: On behalf of ONE Bio, Corp. (the “Company” or “Registrant”), we hereby submit responses to the Comment Letter issued by the Staff of the Securities and Exchange Commission dated July 16, 2010 (the “Comment Letter”) regarding the Registrant’s Preliminary Schedule 14C Information Statement filed on July 13, 2010.Each of our responses has been numbered to be consistent with the numbered comments within the Comment Letter.In addition, simultaneous with the submission of this response to the Comment Letter the Company is hereby filing Amendment No. 1 to thePreliminary Schedule 14C Information Statement which contains the changes made in response to the Comment Letter. Comment 1.Please revise your disclosure to describe any current plans, arrangements or understanding relating to the issuance of the newly authorized shares that would be available as a result of the proposed increase in authorized shares to 100 million, including the terms of any current financing plans.If you have no such plans, arrangements or understanding, please revise your disclosure to so state. RESPONSE: In response to this comment, the Company has disclosed on page 11 of its Preliminary Schedule 14C Information Statement as follows: In this regard, after the effective dates of the Reverse Split, the filing of Amendment A and the filing of Amendment B, the Company intends to commence a public offering of shares of its common stock pursuant to a registration statement on Form S-1 that has been filed and is pending with the Securities and Exchange Commission.Except for such proposed public stock offering, the Company does not have any current plans, arrangements or understandings relating to the issuance of any of the newly authorized shares of common stock that would be available as a result of the increase in the authorized shares of common stock to 100,000,000 shares pursuant to Amendment B. CHICAGO HOFFMAN ESTATES SPRINGFIELD MILWAUKEE FORT LAUDERDALE MIAMI TAMPA WEST PALM BEACH BOCA RATON CORAL GABLES Arnstein & Lehr LLP is a member of the International Lawyers Network Securitiesand Exchange Commission Attn:Mr.
